DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luiz von Paumgartten on 7/15/2022.

The application has been amended as follows: 

(Currently Amended) An Information Handling System (IHS), comprising:
a controller; and
a memory coupled to the controller, the memory having program instructions stored thereon that, upon execution, cause the controller to generate a Look-up Table (LUT) of alternate grey levels selected to implement Response Time Compensation (RTC) in a Liquid Crystal Display (LCD), wherein calculation of at least one of the alternate grey levels takes into account a frame rate of a video stream, and wherein to generate the LUT, the program instructions, upon execution, further cause the controller to:
set an offset margin value; 
calculate the LUT using the offset margin value; and 
at least one of: 
(a) in response to application of the LUT meeting or exceeding a Grey Level Response Time (GLRT) target, record the LUT; or 
(b) in response to application of the LUT not meeting the GLRT target, increment the offset margin value and recalculate the LUT using the incremented offset margin value.

(Currently Amended) IHS of claim 1, wherein calculation of the at least one of the alternate grey levels takes into account a quantified measure of image motion artifacts.

(Canceled).

(Currently Amended) The IHS of claim [[3]] 1, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to use a definite integration technique.

(Currently Amended) The IHS of claim [[4]] 1, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to calculate 

(Currently Amended) The IHS of claim [[4]] 1, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to calculate 

(Canceled).

(Currently Amended) A memory storage device having program instructions stored thereon that, upon execution by a controller of a Liquid Crystal Display (LCD), cause the LCD to:
receive a video stream; and
generate a Look-up Table (LUT) of alternate grey levels selected to implement Response Time Compensation (RTC), wherein at least one of the alternate grey levels is calculated, at least in part, by taking into account a quantified measure of image motion artifacts, and wherein to generate the LUT, the program instructions, upon execution, further cause the LCD to:
set an offset margin value; 
calculate the LUT using the offset margin value; and 
at least one of: 
(a) in response to application of the LUT meeting or exceeding a Grey Level Response Time (GLRT) target, record the LUT; or 
(b) in response to application of the LUT not meeting the GLRT target, increment the offset margin value and recalculate the LUT using the incremented offset margin value.

(Currently Amended) The memory storage device of claim 8, wherein calculation of the at least one of the alternate grey levels takes into account a frame rate of a video stream.

(Canceled).
(Currently Amended) The memory storage device of claim 8, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to use a definite integration technique.

(Currently Amended) The memory storage device of claim [[11]] 8, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to calculate 

(Currently Amended) The memory storage device of claim [[11]] 8, wherein to generate the LUT, the program instructions, upon execution, further cause the controller to calculate 

(Canceled).

(Currently Amended) In a Liquid Crystal Display (LCD), a method comprising:
receiving a video stream; and
generating a Look-up Table (LUT) of alternate grey levels selected to implement Response Time Compensation (RTC), wherein at least one of the alternate grey levels is calculated, at least in part, by taking into account: (i) a frame rate of a video stream, [[and]] or (ii) a measure of image motion artifacts, and wherein the LUT is generated, at least in part, by: (i) setting an offset margin value; (ii) calculating the LUT using the offset margin value; and at least one of: (iii) in response to application of the LUT meeting or exceeding a Grey Level Response Time (GLRT) target, recording the LUT; or (iv) in response to application of the LUT not meeting the GLRT target, incrementing the offset margin value and recalculating the LUT using the incremented offset margin value.

(Canceled).

(Currently Amended) The method of claim 15, wherein the LUT is generated, at least in part, using: (i) a numerical integration technique, or (ii) a definite integration technique.

(Currently Amended) The method of claim [[17]] 15, wherein the LUT is generated, at least in part, by calculating each grey-to-grey transition native response time.

(Currently Amended) The method of claim [[17]] 15, wherein the LUT is generated, at least in part, by calculating: (i) a luminance for each gray scale level, and (ii) an equivalent grey scale level at the end of a first frame following each grey-to-grey transition.

(Canceled).

End of Amendment.


Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, 11-13, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 8, and 15.

Wu, US Patent 11195485, discloses a method of driving the liquid crystal display includes determining a frame rate weight according to a current frame rate of a plurality of image frames, acquiring a previous gray level of a sub-pixel of the plurality of sub-pixels from a previous frame of the plurality of image frames, acquiring a current gray level of the sub-pixel from a current frame of the plurality of image frames, the previous frame and the current frame being displayed by the liquid crystal display sequentially in time, selecting a first overdrive value from a first overdrive lookup table for use to drive the sub-pixel to transition from the previous gray level to the current gray level at a first frame rate, selecting a second overdrive value from a second overdrive lookup table for use to drive the sub-pixel to transition from the previous gray level to the current gray level at a second frame rate higher than the first frame rate, generating an initial overdrive value according to the current frame rate and a linear prediction of the first overdrive value and the second overdrive value, selecting an error correction value according to the previous gray level, generating an overdrive weight according to the previous gray level and the current gray level, generating an overdrive offset according to a product of the error correction value, the frame rate weight and the overdrive weight, combining the initial overdrive value and the overdrive offset to generate a corrected overdrive value, and driving the sub-pixel according to the corrected overdrive value. However, Wu does not disclose the features present in independent claims 1, 8, and 15.

Knepper et al., US Patent 8049741, discloses a video optimizer to improve the display of motion video data on an information handling system, the video optimizer utilizes motion vectors contained within macroblocks in a compressed video stream to selectively apply LCD Response Time Compensation (LRTC) to areas of an LCD panel containing video motion. However, Knepper does not disclose the features present in independent claims 1, 8, and 15.

Shehata et al., US Patent Publication 2019/0189082, discloses frame refresh lookup tables that that output data based on a refresh rate, current image data, and/or previous image data. However, Shehata does not disclose the features present in independent claims 1, 8, and 15.

Verbeure et al., US Patent Publication 2017/0124934, discloses an overdrive unit that includes one or more overdrive look-up tables, where each look-up table is associated with a different refresh rate. However, Verbeure does not disclose the features present in independent claims 1, 8, and 15.

Bae et al., US Patent Publication 2011/0063330, discloses methods and apparatuses for reducing an erroneous color effect in a field-sequential liquid crystal display (FSLCD) are disclosed. An apparatus for reducing the erroneous color effect may include a data response time compensation (RTC) block which uses an RTC lookup table to provide a fast transition response time from one gray level to another gray level for a liquid crystal pixel cell by using a response time compensation (RTC) scheme during a color LED backlighting sequence. The apparatus may also include a VCOM and Gamma reference control block to generate a voltage boost and provide boost control to the liquid crystal pixel cell in a FSLCD panel, wherein the voltage boost gives a fast gray level transition to remove residual color caused by a slow transition time between liquid crystal light transmittance levels for the liquid crystal pixel cell. However, Bae does not disclose the features present in independent claims 1, 8, and 15.

Kerwin, US Patent Publication 2008/0068318, discloses an apparatus and method for performing response time compensation. The apparatus described includes a first response time compensation (RTC) module for providing boosted gray level values when transitioning only from a previous gray level of zero to a first current gray level for a color of a pixel of a display. The apparatus also includes a second RTC module for providing boosted gray level values when transitioning from a previous gray level greater than zero to a current gray level for the color of the pixel. However, Kerwin does not disclose the features present in independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699